                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:09-CR-00026-KDB-DSC-1


 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 DARAY ROMEZ WALLER,

                Defendant.


         THIS MATTER is before the Court on Defendant Daray Romez Waller’s motion for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1), and the

First Step Act of 2018. (Doc. No. 54). The Government opposes the motion. (Doc. No. 59).

Because Defendant has not met his burden to establish that a sentencing reduction is warranted

under 18 U.S.C. § 3582(c), the Court will deny his motion.

                                      I.    BACKGROUND

   In April 2009, Defendant conspired with others to possess with intent to distribute cocaine in

Iredell County within the Western District of North Carolina. (Doc. No. 25, ¶¶ 1, 5-7). On April

23, 2009, officers with the Iredell County Sheriff’s Office met with other local, state, and federal

agents in reference to a meeting that had been arranged between Defendant and a cooperating

witness (CW). Id. The CW had arranged to meet Defendant at exit 65 on Interstate 77 to sell

Defendant five kilograms of cocaine at $25,000 per kilogram. Id. After several recorded telephone

conversations between the CW and Defendant, agents observed Defendant travelling in tandem

with another vehicle. Id. Upon arriving at the predetermined location, Defendant and the other




         Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 1 of 6
driver were arrested and a total of $51, 699 was seized from Defendant which would have allowed

him to purchase two kilograms of cocaine. Id.

   Since the instant offense occurred after the Defendant was 18 years of age and he had two prior

drug convictions, Defendant was deemed a career offender within the meaning of USSG §4B1.1.

Id. at 6. On April 14, 2010, Defendant was sentenced to 188 months imprisonment followed by

eight years of supervised release. (Doc. No. 34, at 2, 3).

   Defendant is a 38-year-old male serving his prison sentence at FCI Petersburg Low in Virginia.

His current projected release date is January 8, 2024. Defendant bases his motion on the threat

posed by the COVID-19 pandemic. However, he fails to allege any specific medical issues that

would substantially diminish his ability to provide self-care within the environment of a

correctional facility. (Doc. No. 54, at 5, 25). The Government responded to Defendant’s current

motion on January 28, 2021, opposing Defendant’s request and asking the Court to deny his

motion. (Doc. No. 59).

                                   II.    LEGAL STANDARD

   By statute, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). One of the exceptions to this general rule is a motion for compassionate release.

The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act,

now provides in pertinent part:

       (c) Modification of an imposed term of imprisonment.—The Court may not
       modify a term of imprisonment once it has been imposed except that—

         (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,




       Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 2 of 6
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the unserved
           portion of the original term of imprisonment), after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction

             ...

             and that such a reduction is consistent with applicable policy statements
             issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c).

       While the statute references an applicable policy statement, there is as of now no applicable

policy statement governing compassionate release motions filed by defendants. United States v.

McCoy, 981 F.3d 271, 284 (4th Cir. 2020). As a result, district courts are empowered to consider

any extraordinary and compelling reason for release that a defendant might raise. Id.

Thus, to succeed on a motion for compassionate release under 18 U.S.C. § 3582(c), a defendant

must first exhaust his administrative remedies as described by the statute. Once the defendant has

exhausted his remedies, the court determines whether extraordinary and compelling reasons

warrant a reduction and considers the relevant sentencing factors under § 3553(a) to determine if

an individualized application of those factors support compassionate release. A defendant seeking

compassionate release has the burden of establishing that such relief is warranted. See, e.g., United

States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020); United States v. Heromin, No. 8:11-

cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

                                      III.    DISCUSSION

   A. Exhaustion of Administrative Remedies

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf




       Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 3 of 6
or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding the administrative exhaustion requirement is non-jurisdictional). The majority view is

that the exhaustion requirement is a non-jurisdictional requirement that can be waived. See, e.g.,

United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13, 2020)

(collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zekerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). Such an exception may include where the exhaustion requirement would

be futile. See, e.g., Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United States v.

Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the

urgency of Defendant’s request, the likelihood that she cannot exhaust her administrative appeals

during her remaining eleven days of imprisonment, and the potential for serious health

consequences, the [c]ourt waives the exhaustion requirement of Section 3582(c)(1)(A).”).

   The Government does not argue that Defendant’s motion should be denied for failure to

exhaust his administrative remedies.      Because the Government did not raise the issue of

exhaustion, the Court deems that it has waived the defense. Accordingly, the Court will proceed

to address the merits of Defendant’s motion.




       Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 4 of 6
   B. Extraordinary and Compelling Reasons


   Defendant asserts that his vulnerability to COVID-19 is an extraordinary and compelling

reason for an immediate reduction in his sentence. Since the Defendant has not alleged any

medical conditions or ailments, he has no medical basis for a sentence reduction based on

“extraordinary and compelling reasons.”      Moreover, the Defendant’s BOP medical records

confirm that he tested positive for COVID-19 on August 18, 2020, received daily medical care by

medical professionals over the period which he had the virus, and only experienced light flu-like

symptoms for several days. (Doc. No. 60). The Defendant cannot rely on the threat of infection

as a basis for sentence reduction when he was infected with the virus over five months ago,

experienced light symptoms and fully recovered.        Courts have repeatedly denied sentence

reductions on COVID-19 where the movant has already tested positive for COVID-19 and

recovered. See United States v. Burks, 2020 WL 4927481, at *3 (W.D.N.C. Aug. 21, 2020)

(“defendant is 73 years old and suffers from numerous medical conditions, including heart disease,

diabetes, and hypertension”; however, “Defendant cannot now meet his burden of establishing that

his risk is extraordinary and compelling because he has already contracted the virus and escaped

unscathed”); United States v. Logan, 2020 WL 3960999, at *2 (W.D.N.C. July 13, 2020) (“The

Defendant cannot meet his burden of establishing that his risk of contracting COVID-19 is an

extraordinary and compelling reason for a sentence reduction when he has already contracted--and

beaten—the virus.”); United States v. Meachem, 2020 WL 6625714, at *5 (S.D.N.Y. Nov. 11,

2020) (“There is no question that COVID-19 presents an enormous risk to inmates….However,

there is no evidence that Meachem suffers from underlying medical conditions that give him a

poorer prognosis than others who have been infected with the COVID-19 virus, and his prison

medical records show that he is now symptom free.”).




      Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 5 of 6
       According to his BOP medical records, Defendant’s medical concerns are all being

appropriately managed by the BOP. (Doc. No. 60). Accordingly, the Court finds that Defendant

has not shown that “extraordinary and compelling reasons” support his release.

                                         IV.    ORDER

   For these reasons, Defendant’s motion for compassionate release under 18 U.S.C. §

3582(c)(1),” (Doc. No. 54), is DENIED.

       SO ORDERED.


                                  Signed: February 2, 2021




      Case 5:09-cr-00026-KDB-DSC Document 62 Filed 02/02/21 Page 6 of 6
